 1   AARON D. FORD
      Attorney General
 2   PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
 6
     Attorneys for Defendants
 7   Renee Baker, Jeffrey Chandler,
     Steve Dalton and Ray East
 8

 9                            UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11   ROGER RANDOLPH,
                                                         Case No. 3:17-cv-00506-MMD-WGC
12                                Plaintiff,

13   v.                                                       ORDER GRANTING
                                                         MOTION FOR EXTENSION OF
14   RENE BAKER, et al.,                                TIME TO FILE JOINT PRE-TRIAL
                                                           ORDER (FIRST REQUEST)
15                                Defendants

16         Defendants, Renee Baker, Jeffrey Chandler, Steve Dalton, and Ray East, by and

17   through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Peter E.

18   Dunkley, Deputy Attorney General, hereby submits this Motion for Extension of Time to

19   File Joint Pretrial Order.

20                     MEMORANDUM OF POINTS AND AUTHORITIES

21         Defendants respectfully requests a thirty (30) day extension of time from the

22   current deadline of March 2, 2020, to file the proposed Joint Pretrial Order.

23         On January 30, 2020, the parties attended a settlement conference which did not

24   resolve the case. The Court issued a Minute Order setting the deadline for a the proposed

25   Joint Pretrial Order to be submitted no later than March 2, 2020. (ECF No. 57.)

26         LR 16-3(b) states: “Upon the initiative of a pro se plaintiff or plaintiff’s attorney, the

27   attorneys or parties who will try the case and who are authorized to make binding

28   ///
                                                   1
 1   stipulations must personally discuss settlement and prepare and file a proposed joint

 2   pretrial order…”

 3          Plaintiff has not initiated a conference. Accordingly, Defendants respectfully request

 4   30 day, up to an including April 1, 2020, during which time, Defendants will reach out to

 5   Plaintiff.

 6          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

 7   follows:

 8                When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
 9                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
10                after the time has expired if the party failed to act because of
                  excusable neglect.
11

12   Defendants’ request will not hinder or prejudice Plaintiff’s case. The requested thirty day

13   extension of time should permit the parties time to adequately to confer and discuss

14   settlement as required by LR 16-3(b). Defendants asserts that the requisite good cause is

15   present to warrant the requested extension of time.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                  2
 1         For these reasons, Defendants respectfully requests a thirty (30) day extension of

 2   confer with Plaintiff and submit a proposed joint pretrial order pursuant to LR 16-3 and

 3   ECF No. 57, with a new deadline to and including Wednesday, April 1, 2020.

 4                      Proposed Schedule for Remaining Deadlines

 5         Current Proposed Joint Pretrial Order                        March 2, 2020

 6         Proposed Joint Pretrial Order                                April 1, 2020

 7         DATED this 2nd day of March 2020.

 8                                         AARON D. FORD
                                           Attorney General
 9
                                           By:       /s/ Peter E. Dunkley
10                                                   PETER E. DUNKLEY, Bar No. 11110
                                                     Deputy Attorney General
11
                                                     Attorneys for Defendants
12

13                                                   IT IS SO ORDERED.
14
                                                     ___________________________
15                                                   U.S. MAGISTRATE JUDGE
16
                                                            March 3, 2020
                                                     DATED:____________________
17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
